Citation Nr: 0016809	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-00 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
facial scars.

2.  Entitlement to an increased (compensable) rating for 
residuals of excision of a cyst of the left maxilla.

3. Entitlement to a 10 percent rating for multiple service-
connected, noncompensable disorders, pursuant to 38 C.F.R. 
§ 3.324 (1999).  

4.  Entitlement to secondary service connection for coronary 
artery disease.

5.  Entitlement to secondary service connection for malignant 
melanoma of the left cheek.

6.  Entitlement to secondary service connection for 
bronchitis.

7.  Entitlement to secondary service connection for recurrent 
upper respiratory infections.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from October 1961 to October 
1963.

The appeal, in part, arises from the July 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, granting service 
connection and assigning a noncompensable rating for a scar 
at the bridge of the nose and a scar at the corner of the 
eye; denying an increased (compensable) rating for residuals 
of excision of a cyst of the left maxilla; denying a 10 
percent evaluation for multiple service-connected, 
noncompensable disorders, pursuant to 38 C.F.R. § 3.324 
(1999); and denying service connection for coronary artery 
disease as secondary to service-connected residuals of 
excision of a cyst of the left maxilla.  

The claims of entitlement to an increased (compensable) 
rating for facial scars; entitlement to an increased 
(compensable) rating for residuals of excision of a cyst of 
the left maxilla; and entitlement to a 10 percent rating for 
multiple service-connected, noncompensable disorders, 
pursuant to 38 C.F.R. § 3.324, are all the subject of Remand, 
below.

By a May 1999 RO decision, the veteran was denied entitlement 
to secondary service connection - all as secondary to 
service-connected residuals of excision of a cyst of the left 
maxilla - for malignant melanoma of the left cheek, 
bronchitis, and recurrent upper respiratory infections.  
These claims are subject to remand, below, pursuant to 
Manlincon v. West, , 12 Vet. App. 238 (1999).

In the course of appeal the veteran testified before the 
undersigned member of the Board at the RO in November 1999.  
A transcript of that hearing is included in the claims 
folder.  


FINDING OF FACT

The veteran's claim for service connection for coronary 
artery disease as secondary to residuals of excision of a 
cyst of the left maxilla is not plausible.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for coronary artery disease as secondary 
to residuals of excision of a cyst of the left maxilla.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In service in October 1962 the veteran underwent surgery for 
removal of a diagnosed odontogenic cyst in the left maxilla.  
Upon removal, a cavity defect remained.  

VA orthodontic X-rays in August 1979 showed a radiolucent 
area above alveolar ridge area #12, with communication into 
the oral cavity at the mucobuccal fold.  

A private medical examination by an oral surgeon in August 
1979 showed, in pertinent part, a large 1.0 by 0.7 centimeter 
mucosal-lined sinus tract present at the height of the 
vestibular fold in area #12, with the tract extending into 
the maxilla.  The veteran complained of frequent colds, sinus 
drip, and an unwillingness of his dentist to treat him in the 
affected area.  The examiner also noted that teeth 1, 3, 5, 
6, 7, 11, 12, 15, 17, 18, 19, 21, 30, and 32 were missing; 
and teeth 1, 3, 5, 6, 7, 11, 12, and 15 were replaced by 
partial dentures.  

At an August 1979 VA examination, the veteran complained of 
mental anguish associated with knowing he had a hole in his 
upper jaw.  He also complained of the perceived development 
of another cyst, and the decaying of his teeth.  Upon 
examination it was noted that the veteran was wearing a 
prosthesis to cover the opening from the mouth into the left 
antrum.  There were also many poor teeth.  

From October to November, 1979, the veteran was hospitalized 
for surgical repair of the maxillary alveolar bone defect, 
residual of the post-operative left maxillary cystic cavity.  
An iliac bone graft was used to repair the defect.  

The claims folder contains an April 1998 report of H. A. 
Prima, D.M.D.  After review of Panorex X-rays and visual 
examination, the dentist assessed a poor to unhealthy oral 
condition.  

At a VA examination in July 1998, the veteran's history of a 
left maxillary cyst excised in service was noted, as was a 
history, in pertinent part, of coronary artery disease.  The 
hole remaining from the cyst excision was noted to have been 
closed surgically, years after service.  The examiner noted 
significant decay of the maxillary teeth.  The examiner made 
no statement regarding any causal link between the veteran's 
residuals of excision of a left maxillary cyst and the 
veteran's coronary artery disease.  

Submitted into the claims folder in December 1998 were 
newspaper articles reporting on medical research which tended 
to show a possible correlation between periodontal disease or 
other signs of oral infection, and increased incidence of 
heart attacks, heart disease, or strokes.  None of these 
articles mentioned the veteran or gave any opinion regarding 
his service-connected post operative residuals of excision of 
a cyst of the left maxilla or his coronary artery disease.  

Private outpatient treatment records dating from 1998 and 
1999 include findings of coronary artery disease.  

At a November 1999 hearing before the undersigned Board 
member conducted at the RO, the veteran testified that he 
suffered from a hole in the roof of his mouth extending into 
his maxillary sinus, resulting from the 1962 inservice 
excision of a maxillary cyst.  He testified that the hole 
persisted until it was surgically closed in a VA operation 
approximately 20 years later.  He added that while the hole 
was open food would become lodged in it, causing infection 
and exposing his body systems to such infection.  He added 
that he had significant periodontal decay, including loss of 
teeth and loss of bone, which he attributed, at least in 
part, to this hole in the maxilla.  He emphasized that 
medical research, as documented in newspaper articles 
submitted into the record in December 1998, had found that 
periodontal disease was correlated with cardiovascular 
disorders, including coronary artery disease.  

Analysis

Service connection is warranted where the evidence shows that 
a chronic disability has been caused by or is aggravated by 
an already service-connected disability.  38 C.F.R. § 
3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 (1995).

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  A claim is well 
grounded when it is plausible.  In Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (Court) held that a plausible claim is 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only plausible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).   If the claim is not well 
grounded, the claimant cannot invoke the VA's duty to assist 
in the development of the claim.  Grottveit v. Brown, 5 
Vet.App. 91 (1993); See 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau v. Derwinski, 2 Vet.App. 141 (1992).

In this case, the veteran contends that his service-connected 
residuals of excision of a cyst of the left maxilla caused 
his coronary artery disease.  While the medical evidence 
establishes both the presence of residuals of excision of a 
cyst of the left maxilla and coronary artery disease, the 
veteran has presented no cognizable (medical) evidence of a 
causal link between the residuals of excision of a cyst of 
the left maxilla and the coronary artery disease.  The 
veteran's own statements may be accepted as true for purposes 
of establishing a well-grounded claim, except where expert 
knowledge is required.  Medical evidence - not lay evidence - 
is required to establish medical causation or medical 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski,  2 Vet.App. 492 (1992).  The 
veteran has not submitted any medical opinion to the effect 
that his residuals of excision of a cyst of the left maxilla 
caused coronary artery disease or aggravated his existing 
coronary artery disease.  The Board notes that the veteran 
submitted newspaper articles detailing medical studies 
wherein a possible correlation was shown between periodontal 
disease or other signs of oral infection, and such conditions 
as heart attacks, heart disease, and strokes.  However, these 
medical opinions did not speak to the veteran's individual 
case.  Hence, they cannot serve to well ground his claim 
because they are not evidence in support his specific claim. 

Absent medical nexus evidence between the service-connected 
residuals of excision of a cyst of the left maxilla and the 
claimed coronary artery disease, the veteran's claim of 
entitlement to secondary service connection must be denied as 
not well grounded.  38 C.F.R. § 3.310(a); Allen, supra.


ORDER

Secondary service connection for coronary artery disease is 
denied as not well grounded.  


REMAND

Regarding the veteran's claims of entitlement to a increased 
(compensable) rating for scars at the bridge of the nose and 
the corner of the left eye, the Board notes that both the 
scars were noted upon the veteran's VA examination in July 
1998.  However, the scars, rated as a single disorder as 
scars affecting a single anatomical area (the face in this 
instance), may be appropriately rated under Diagnostic Codes 
7800, 7803, or 7804.  38 C.F.R. § 4.118 (1999).  Under 
Diagnostic Code 7800, where scars of the head, face, or neck 
are slight, a noncompensable rating is assigned; where 
moderate and disfiguring, a 10 percent rating is assigned; 
where severely disfiguring, especially where producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles, a 30 percent rating is assigned; and where 
completely disfiguring, with exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral deformity, a 50 percent rating is assigned.  Under 
Diagnostic Code 7803, where superficial scars are poorly 
nourished, with repeated ulceration, a 10 percent rating is 
assigned.  Under Diagnostic Code 7804, where superficial 
scars are tender or painful, a 10 percent rating is assigned.  
The July 1998 VA examiner failed to report the presence or 
absence of any of these scar characteristics.  Hence, an 
accurate rating determination cannot be made.  Where the 
medical record is insufficient and the claim is well 
grounded, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
See Suttman v. Brown, 5 Vet.App.  127 (1993); Green (Victor) 
v. Derwinski, 1 Vet.App. 121 (1991).  Hence, an additional VA 
examination of these facial scars is required.  
The veteran's claim of entitlement to an increased 
(compensable) evaluation for residuals of excision of a cyst 
of the left maxilla must also be remanded for an additional 
VA examination based on inadequacy of the July 1998 VA 
examination.  Suttman; Green.  The July 1998 VA examiner 
noted that no medical records were reviewed in connection 
with the examination.  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
disorder.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
Upon remand, the medical record must be made available to the 
examiner.  In addition, the Board notes that the residuals of 
excision of a cyst of the left maxilla have been rated as 
equivalent to malunion or nonunion of the maxilla, under 
Diagnostic Code 9916, which is the only appropriate analogous 
rating code.  See 38 C.F.R. § 4.20 (1999).  Under that Code, 
slight displacement of the maxilla warrants a noncompensable 
rating; moderate displacement of the maxilla warrants a 10 
percent rating; and severe displacement of the maxilla 
warrants a 30 percent rating.  38 C.F.R. § 4.150, Diagnostic 
Code 9916 (1999).  The July 1998 VA examiner noted that the 
sinus was closed and there was no lasting defect.  He should 
have commented as to whether there was malunion of the 
maxilla, whether there was slight, moderate, or severe 
displacement of the maxilla, and whether there was any other 
evidence of other impairment of the maxilla, and, if present, 
the degree of severity thereof.  

As noted in the Introduction, above, the veteran has claimed 
entitlement to a 10 percent rating based on multiple 
noncompensable, service-connected disorders pursuant to 
38 C.F.R. § 3.324.  If the veteran is not granted a 
compensable disability rating for his scars at the bridge of 
the nose and the corner of the left eye, or for his residuals 
of excision of a cyst of the left maxilla, the RO must also 
reconsider assignment of a 10 percent rating pursuant to 
38 C.F.R. § 3.324.  That consideration will involve a review 
of the VA examinations called for in this remand.

Regarding the veteran's claims of entitlement to secondary 
service connection for 
malignant melanoma of the left cheek, bronchitis, and 
recurrent upper respiratory infections, all claimed as 
secondary to service-connected residuals of excision of a 
cyst of the left maxilla, the Board notes that the veteran 
submitted a notice of disagreement in July 1999 in response 
to the May 1999 RO decision denying those claims.  However, 
the RO has not issued a Statement of the Case in response to 
that notice of disagreement as to those issues.  Where a 
notice of disagreement has been submitted, the veteran is 
entitled to a Statement of the Case.  38 C.F.R. § 19.26 
(1999). The failure to issue a statement of the case is a 
procedural defect requiring a remand.  Manlincon v. West, 
12 Vet. App. 238 (1999).  See also 38 C.F.R. § 19.9(a) (1999) 
(stipulating that, if correction of a procedural defect is 
essential for a proper appellate decision, the Board shall 
remand the case to the agency of original jurisdiction and 
specify the action to be undertaken).
 
The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received since March 1999 for 
his scars at the corner of the left eye 
and the bridge of the nose, and for 
residuals of excision of a cyst of the 
left maxilla, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record for these 
disorders should then be requested and 
associated with the claims folder. 

2.  The veteran should be afforded a VA 
dermatological examination to assess the 
degree of severity of his service-
connected scars at the corner of his left 
eye and the bridge of his nose.  The 
claims folder including a copy of this 
Remand must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  All clinical findings 
should be reported in detail.  The 
examiner should specifically report 
whether the scars are moderate and 
disfiguring, severely disfiguring, or  
whether there is exceptionally repugnant 
deformity of one side of the face or 
marked or repugnant bilateral deformity.  
He must also state whether the scar(s) 
are poorly nourished, with repeated 
ulceration, or tender and painful on 
objective demonstration.  

3.  The veteran should also be afforded a 
VA orthodontic or other appropriate 
dental examination to assess the degree 
of severity of his service-connected 
residuals of excision of a cyst of the 
left maxilla.  The claims folder 
including a copy of this Remand must be 
made available to the examiner prior to 
the examination and must be reviewed by 
the examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  The examiner 
should report all pertinent findings.  In 
particular, the examiner should report 
whether there is any malunion of the 
maxilla, whether there is displacement of 
the maxilla, and if so, whether such 
displacement is slight, moderate, or 
severe in degree, and whether there is 
other evidence of moderate or severe 
disability involving the maxilla.  

4.  Following any appropriate 
development, the RO should issue a 
Statement of the Case on the issues of 
entitlement to secondary service 
connection for malignant melanoma of the 
left cheek, bronchitis, and recurrent 
upper respiratory infections, all 
claimed as secondary to service-
connected residuals of excision of a 
cyst of the left maxilla.  The appellant 
and his representative are to be advised 
that they have sixty days from the date 
of mailing of the Statement of the Case 
to submit a substantive appeal as to 
those issues.

5. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If a requested examination does not fully 
comply, including review of the claims 
file, the examination report must be 
returned for corrective action.

6.  The RO should then readjudicate the 
appealed claims of entitlement to an 
increased (compensable) rating for scars 
at the corner of the left eye and the 
bridge of the nose, and an increased 
(compensable) rating for residuals of 
excision of a cyst of the left maxilla.  
If the veteran has not been granted a 
compensable disability rating for either 
of these disorders, the issue of 
entitlement to a 10 percent disability 
rating for multiple noncompensable 
service-connected disorders, pursuant to 
38 C.F.R. § 3.324, must be considered.  
If the determinations remain adverse to 
the veteran, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

 


